DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the pre-appeal filed 09 November 2021. Prosecution has been reopened based on the pre-appeal decision conference 14 January 2022. 
Claims 1-7 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 are drawn to a method which is a statutory category of invention (Step 1: YES). 
Independent claim 1 recites translating a plurality of hierarchical condition category (HCC) codes into a plurality of HCC signatures, each HCC signature including one or more ICD-10 codes and/or one or more SNOMED codes, wherein at least one of the one or more ICD-10 codes or at least one of the one or more SNOMED codes is included in an HCC signature for 
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by comparing and identifying data as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, and “computer”, are recited at a high level of generality (e.g., that the identifying and comparing is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 6 and 
Paragraph 9, where “In another aspect, the system is operable on one or more computers with one or more processors that are configured to execute instructions to construct a database comprising a plurality of HCC signatures, each HCC signature including one or more ICD-10 codes and/or one or more SNOMED codes, deconstruct a patient problem list within an electronic medical record or electronic health record to generate an identification of one or more ICD-10 and/or SNOMED codes included within the patient problem list, evaluate the identified one or more ICD-10 and/or SNOMED codes against each HCC signature to determine sufficient matches to one or more HCC signatures, cross-check HCC concepts related to the sufficiently-mapped one or more HCC signatures and eliminating HCC concepts already identified in the electronic medical record or electronic health record to generate a group of at least one non-eliminated, sufficiently-mapped HCC concepts, and display the non-eliminated, sufficiently-mapped HCC concept.”
Paragraph 64, where “As set forth in greater detail herein, the present system and method are operable within a network of computer systems, with a plurality of computers each having a processor configured to operate EMR or EHR software accessible by one or more care providers to document patient encounters. In one aspect, each computer system operates the same EMR or EHR software.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-7 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claim 4 further recites “generating a user interface” however this additional limitation that does add a practical application as it is generic function used on a generic computer as shown in the specification paragraph 62 of the specification. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (2014/0257847 A1) in view of Patrao (US 2012/0254083 A1) and further in view of Austin (US 2018/0122499 A1). 

CLAIM 1-
Hu teaches the limitations of:
translating a plurality of hierarchical condition category (HCC) codes into a plurality of HCC signatures, each HCC signature including one or more ICD-10 codes and/or one or more SNOMED codes; (Hu teaches that a plurality of HCC codes are organized (i.e., translated) into Dx Groups (i.e., HCC signature, as an HCC signature is defined as including ICD-10 codes in the specification para 8),wherein the Dx groups include one or more ICD9 codes (which are the older version of the ICD10 codes but have remained relatively unchanged) (para [0031], Figure 3)
wherein at least one of the one or more ICD-10 codes is included in an HCC signature for more than one of the HCC codes (Hu teaches that there are at least one or more ICD9 codes included in the Dx group which are related to the HCC codes, in which there may be more than one of the HCC codse being analyzed (para [0051, Figure 3)) 
extracting a plurality of ICD-10 codes and/or SNOMED codes out of an electronic medical record or electronic health record; (Hu teaches that the diagnostic information is extracted from the patients’ EMRs which includes medications of diagnosis of ICD codes (para [0030-32, 0047-0048])) 


Hu does not explicitly teach, however Patrao teaches: 
identifying at least one HCC signature for which a minimum number of ICD-10 codes and/or SNOMED codes appear in the electronic medical record or electronic health record (Patrao teaches that if the target ICD codes are selected if they are above a threshold (i.e., minimum number of codes) in the group they have been weighted into (i.e., HCC signature) (para [0045-0048])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the application of Hu to integrate the application of identifying a minimum amount 

Hu in view of Patrao does not explicitly teach, however Austin teaches:

analyzing, using a comparison engine executed by a processor on a computer, the extracted codes against each of the HCC signatures; (Austin teaches that the ICD codes that had been selected from a previous medical record are compared with the current ICD codes to determine if an error has occurred (wherein the HCC signature is a grouping of one or more ICD codes which is taught by Austin (para [0031and 0067]))
comparing the identified at least one HCC signature against HCC codes already recognized in the electronic medical record or electronic health record; (Austin teaches that the HCC status (including ICD code groupings (i.e., HCC signature) are compared between records to determine if previous year records are showing the same diagnosis (para [0031, 0050, 0067]))
 and if the electronic medical record or electronic health record does not include the identified at least one HCC signature, updating the electronic medical record or electronic health record to recognize an HCC code associated with at least one of the identified HCC signatures (Austin teaches that if the diagnostic information is missing an ICD code in a medical record based on the accuracy of an HCC code is analyzed and corrected, and the HCC status is then updated to verify the ICD codes (i.e., recognizing an HCC code associated with a Dx grouping (i.e., HCC signature) and the ICD code correction is updated in the workflow of the medical record) (para [0081, 0092, 0094], Figure 10)





CLAIM 6-
Hu in view of Patrao and further in view of Austin teaches the limitations of claim 1. Regarding claim 6, Hu further teaches:
The method of claim 1, wherein the extracting step comprises: identifying one or more interface terminology concepts directly or indirectly mapped to elements of the electronic medical record or electronic health record and identifying each of the ICD-10 and/or SNOMED codes mapped to each of the one or more interface terminology concepts (Hu teaches that in the Figures 2 and 3 the concept of cardiac disorders is directly mapped from elements obtained from the medical record and include ICD codes(para [0030-0031, Figures 2 and 3))


CLAIM 7-
Hu in view of Patrao and further in view of Austin teaches the limitations of claim 1. Regarding claim 7, Hu further teaches:
The method of claim 1, wherein the translating step comprises, for each HCC code: identifying each ICD-10 and/or SNOMED code mapped to the HCC code; (Hu teaches that the ICD codes are mapped to the HCC codes (Figure 3, paragraph 31]))
identifying each ICD-10 and/or SNOMED code that is a hierarchical child of the identified ICD-10 and/or SNOMED code; (Hu teaches that the hierarchy can be organized even more by determining the pharmacy subclasses of the ICD codes (para [0031-0032, para [0045]))
and including each identified hierarchical child in the HCC signature corresponding to the HCC code. (Hu teaches that the groupings of ICD codes in the form of Dx are hierarchically mapped to the HCC codes (Figure 3, paragraph 31]))

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2014/0257847 A1) in view of Patrao (US 2012/0254083 A1) further in view of Austin (US 2018/0122499 A1) and further in view of Francois (US 2018/0082022 A1).  

CLAIM 2-
Hu in view of Patrao and further in view of Austin teaches the limitations of claim 1. Regarding claim 2, Hu in view of Patrao and further in view of Austin does not explicitly teach, however Francois further teaches:
The method of claim 1, wherein the electronic medical record or electronic health record includes a problem list, wherein entries in the problem list are encoded with an interface terminology, and wherein the interface terminology includes a plurality of concepts mapped to a plurality of ICD-10 and/or SNOMED code (In some aspects, an EMR may include a problem list for a patient. In some embodiments, a problem list may at least include diagnoses in patient's unresolved ADMs and may further include significant items from Patient Data. In some embodiments a problem list is generated or updated at least in part by the EMR system, and may be subject to modification by a patient's HCP. (para [0118]))
the extracting step comprising: identifying each of the ICD-10 codes and/or SNOMED codes mapped to concepts in the interface terminology encoding the entries in the problem list. ( In some embodiments a problem list is generated or 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the application of Hu in view of Patrao and further in view of Austin tto integrate the application of Francois with the motivation of making it easy for the user to compile significant amounts of data to monitor electronic medical records to determine that the correct diagnoses are made (see: Francois, paragraph 2).

CLAIM 3-
Hu in view of Patrao and further in view of Austin teaches the limitations of claim 1. Regarding claim 3, Hu in view of Patrao and further in view of Austin does not explicitly teach however Francois further teaches:
The method of claim 1, wherein the analyzing step comprises: disregarding each extracted code that is not present in any of the plurality of HCC signatures. (Furthermore, certain diagnoses may be deleted from or added to the set of possible diagnoses. A diagnosis stored in the EMR database may be tagged with information indicating a version number for the diagnostic criteria that were applied at the time the diagnosis was entered. In some embodiments, if diagnostic criteria for a particular diagnosis are revised, the EMR system may check AD Ms that have previously been assigned that diagnosis and may determine whether the diagnosis is still valid according to the revised diagnostic criteria (para [0108]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the application of Hu in view of Patrao and further in view of Austin t to integrate the application of Francois with the motivation of making it easy for the user to compile 

CLAIM 4-
Hu in view of Patrao and further in view of Austin teaches the limitations of claim 1. Regarding claim 4, Hu in view of Patrao and further in view of Austin does not explicitly teach however Francois further teaches:
The method of claim 1, wherein the updating step comprises: generating a user interface including one or more HCC codes, each HCC code associated with a respective one of the identified at least one HCC signatures not included in the electronic medical record or electronic health record; (Furthermore, certain diagnoses may be deleted from or added to the set of possible diagnoses. A diagnosis stored in the EMR database may be tagged with information indicating a version number for the diagnostic criteria that were applied at the time the diagnosis was entered. In some embodiments, if diagnostic criteria for a particular diagnosis are revised, the EMR system may check AD Ms that have previously been assigned that diagnosis and may determine whether the diagnosis is still valid according to the revised diagnostic criteria deleted from or added to the set of possible diagnoses. A diagnosis stored in the EMR database may be tagged with information indicating a version number for the diagnostic criteria that were applied at the time the diagnosis was entered. In some embodiments, if diagnostic criteria for a particular diagnosis are revised, the EMR system may check AD Ms that have previously been assigned that diagnosis and may determine whether the diagnosis is still valid according to the revised diagnostic criteria. In some embodiments, if the diagnosis is invalid according to the revised criteria, the EMR system may tag the ADM accordingly and, in some embodiments, may attempt to assign a valid diagnosis to the ADM. In some embodiments, the newly assigned valid diagnosis may not replace the 
and receiving a user selection of one of the one or more HCC codes for updating the electronic medical record or electronic health record. (In some embodiments, the predetermined set of diagnoses may be, at least in part, selected from the diagnoses included in International Sta­tistical Classification of Diseases and Related Health Prob­lems, 10th Revision, Clinical Modification, 2011 (known as "ICD-10-CM"), developed by The National Center for Health Statistics (NCHS), the US Federal agency that is responsible for coordination of all official disease classifi­cation activities in the United States relating to the ICD and the use, interpretation, and/or periodic revision of the clas­sification activities (para [0106]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the application of Hu in view of Patrao and further in view of Austin to integrate the application of Francois with the motivation of making it easy for the user to compile significant amounts of data to monitor electronic medical records to determine that the correct diagnoses are made (see: Francois, paragraph 2).

CLAIM 5-
Hu in view of Patrao and further in view of Austin and further in view of Francois teaches the limitations of claim 4. Regarding claim 5, Hu further teaches:
The method of claim 4, wherein the generating step comprises: applying an weighting algorithm to each of the HCC codes to determine an order or ranking, (Hu teaches that the vectors of determining the HCC coding patterns use weights 
wherein the weighting algorithm ranks the HCC code higher if the HCC code has a greater number of extracted code to HCC signature matches. (Hu teaches that the medical events that are identified (i.e., extracted) are sorted with the highest appearance frequency (i.e., greater number of medical event codes) are arranged hierarchically with different levels of detail (para [0055], Figure 7))

Response to Arguments
Applicant's arguments filed 9 November 2021 have been fully considered.
Regarding the arguments pertaining to “Clear Error #1”, “Clear Error #2”, “Clear Error #3”and “Clear Error #4”, these arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winn (US 2015/0066974 A1) teaches linking ICD codes hierarchically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.A.S./Examiner, Art Unit 3626       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626